 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9   GINA GARCIA NAVARRETE,                              Case No. 2:19-cv-00504-RFB-NJK
10                                        Plaintiff,
                                                                            ORDER
11           v.
12   DR. STEPHEN H. MILLER,
13                                      Defendant.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 8] of the

16   Honorable Nancy J. Koppe, United States Magistrate Judge, entered May 29, 2019.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C.

20   § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by June 12, 2019. The Court extended this deadline to August 9, 2019. No objections have been

27   filed. The Court has reviewed the record in this case and concurs with the Magistrate Judge’s

28   recommendations.
 1         IT IS THEREFORE ORDERED that the Amended Report and Recommendation [ECF
 2   No. 8] is ACCEPTED and ADOPTED in full.
 3         IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.
 4         The Court Clerk is directed to mail a copy of this order to Plaintiff.
 5
           DATED: August 14, 2019.
 6
                                                         _____________________________
 7                                                       RICHARD F. BOULWARE, II
                                                         United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
